Citation Nr: 1636671	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-22 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus II or coronary artery disease (CAD).

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970, including service in the Republic of Vietnam, with additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Except for the issue of service connection for bilateral tinnitus decided below, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence indicates the Veteran's bilateral tinnitus has existed since service.


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 111; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board further notes that in a recent decision, the Court of Appeals for Veterans Claims held that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  In this regard, certain diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for organic diseases of the nervous system), even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit  recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the award of service connection on the basis of continuity of symptomatology, apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current tinnitus has resulted from his in-service noise exposure in Vietnam and that his tinnitus, which began in service, has continued to the present day.  The Board agrees and finds that service connection for this disability is warranted.

The record contains no service treatment records pertaining to his active duty service from December 1968 to December 1970; such records were determined to be unavailable according to a July 2009 Formal Finding on the Unavailability of Service Records.  The Veteran's DD Form 214 reflects a military occupational specialty of infantryman as well as numerous awards, including a Vietnam Service Medal with three Bronze Stars, Combat Infantryman Badge, Republic of Vietnam Campaign Medial, and Purple Heart. 

A March 2004 private audiogram noted the Veteran's "[t]innitus matched to 12K RE."

A September 2009 private audiological evaluation report reflects the Veteran's report of bilateral, recurrent, intermittent tinnitus which began in the mid to late 1970s.  The Veteran reported serving in the Army Infantry during the Vietnam War in addition to 20 years of service on the artillery unit of the National Guard.  As for other noise exposure, the Veteran disclosed hunting as a child and adolescent without hearing protection and post-service occupational noise exposure with hearing protection.  Audiological test results indicated hearing essentially within normal limits bilaterally with the exception of a mild high frequency sensorineural hearing loss at 4000Hz in the right ear and at 6000Hz in the left ear.  Based upon the foregoing, the examiner concluded that it was at least as likely as not that the Veteran's tinnitus was caused by his noise exposure during the Vietnam since the mild hearing loss at 4000Hz in the right ear and 6000Hz in the left ear is not unlike the configuration of a noise-induced hearing loss.  

In a November 2009 statement, the Veteran reported that he began experiencing tinnitus in his ears in 1973 which got worse over time.  He described the tinnitus as starting as a mild roar which progressed into a ringing sound that alternates from ear to ear on a daily basis.  The Veteran further explained that his tinnitus started while he was in combat in Vietnam.

In March 2010, the Veteran underwent VA audiological examination, during which he complained of tinnitus.  The VA examiner determined that military noise exposure was significant for service in Vietnam in infantry where he was around artillery and bombs without any hearing protection.  Additionally, the Veteran reported working about three different jobs over 33 years with hearing protection used as well as National Guard service for 20 years, 16 years with an artillery unit, also with use of hearing protection.  As recorded by the examiner, the Veteran reported gradual onset of tinnitus in the mid to late 1970s.  From this, the examiner concluded that the Veteran's tinnitus was not likely due to active duty military noise exposure because tinnitus is not known to have delayed onset after noise exposure from many years earlier.

In an April 2010 statement, the Veteran reported that he began experiencing a ringing in his ears during an episode of combat in 1969 during his service in Vietnam when he was hit in the right leg with shrapnel from a hand grenade explosion and that his tinnitus began to worsen in 1973 while serving in a National Guard artillery unit.  The Veteran also clarified that when he previously stated that his tinnitus began in 1973, what he meant was that the ringing in his ears began to bother him in 1973, not that he began to first experience tinnitus in 1973.

In his April 2010 notice of disagreement (NOD), the Veteran reiterated that his tinnitus began in 1969 and began to worsen in 1973.

A May 2010 statement of the Veteran is essentially identical to his April 2010 Statement and NOD.

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms that he perceived-that is, experienced-were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Tinnitus is a condition, under case law, where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that tinnitus is capable of lay observation).  

The record contains two contradictory opinions: the September 2009 private evaluation finding a positive nexus between the Veteran's tinnitus and service, and the March 2010 VA opinion which found against any nexus between tinnitus and service.  Nevertheless, the Veteran is considered competent to provide evidence regarding symptoms that he has experienced, such as ringing in the ears since his active duty service in Vietnam.  Because the Board finds that the Veteran has persuasively explained that his prior statements of tinnitus beginning in the mid 1970s were meant to communicate that his tinnitus began to worsen and bother him at that time, the Board further finds that his statements of noise exposure and onset are credible and consistent with the circumstances of his active duty service.  The Board further notes that certain conditions, such as organic disease of the nervous system (to include tinnitus) are chronic diseases under 38 C.F.R. § 3.309 (a).  Thus, the evidence is at least in equipoise, and the Veteran is entitled to the benefit of the doubt and the grant of service connection.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral tinnitus is granted.

REMAND

The Board's review of the claims file reveals that further AOJ action on the appeal is warranted.

In July 2009, the Veteran underwent VA examination to determine whether his hypertension was secondarily caused or aggravated by service-connected diabetes mellitus.  The examiner noted that the Veteran was diagnosed with diabetes in 1999 and that the Veteran began receiving treatment for hypertension in 2006, which the examiner had determined was warranted due to the number of high blood pressure findings in the record.  The examiner also found that the Veteran had no coronary disease or cerebrovascular accident.  Based upon these findings, the examiner diagnosed hypertension, observing that the duration of the diabetes would not be anticipated to cause hypertension after so few years.  Provision of a nexus opinion was deferred pending testing of the Veteran's urine for microalbumin.  Although the record contains a July 2011 diagnostic report with urine test results, no addendum opinion was provided.

Accordingly, remand is needed because the July 2009 VA examination report is fails to provide an adequate opinion concerning whether the Veteran's service-connected diabetes mellitus caused or aggravated his hypertension.  Additionally, because the Veteran's representative has raised a new theory of service connection in the July 2016 Appellant's Brief Presentation, such examination should also address whether the Veteran's service-connected coronary artery disease (CAD) secondarily caused or aggravated his hypertension.  

While on remand, the AOJ should provide proper notice for the newly raised claim should be provided to the Veteran and attempt to obtain all outstanding medical records, including VA or non-VA records.  In particular, all records noted as "electronically reviewed" in the July 2011 and September 2011 statements of the case (SOC) should be associated with the claims file as well as any VA treatment records from March 2010.

Finally, the Board notes that in the April 2010 rating decision, the AOJ denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  In statements dated April 2010 and May 2010, the Veteran expressed his desire for "consideration" of his claim for hearing loss and requested review of the denial of such claim by a Decision Review Officer.  Construed liberally, these statements express disagreement with the denial of service connection for bilateral hearing loss.  The AOJ has not issued a statement of the case with respect to this issue.  When a timely notice of disagreement has been filed, the claim must be remanded to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to this issue. 38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issue of entitlement to service connection for bilateral hearing loss.  All appropriate appellate procedures should then be followed.  Advise the Veteran that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2.  Provide the Veteran with a VCAA letter that informs him of the information and evidence necessary to substantiate his service connection claim for hypertension secondary to service-connected coronary artery disease.

3.  Provide the Veteran with an opportunity to identify any non-VA medical treatment records which pertain to his claims that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.

Obtain and associate with the claims file all VA treatment records noted as "electronically reviewed" in the July 2011 and September 2011 statements of the case (SOC) as well as all relevant VA treatment records dating from March 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

4.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his hypertension, including as secondary to or aggravated by his service-connected diabetes mellitus and coronary artery disease.  The claims file should be made available to, and be reviewed by, the VA examiner.

The examiner should answer the following questions:

(A) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service?

(B) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension (a) was caused, or (b) has been aggravated (worsened beyond the natural progression) by his service-connected diabetes mellitus?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. The examiner must answer both questions concerning causation and aggravation.

(C) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension (a) was caused, or (b) has been aggravated (worsened beyond the natural progression) by his service-connected coronary artery disease?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. The examiner must answer both questions concerning causation and aggravation.

A rationale is requested for all opinions provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


